DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,220,675 to Steffes.
Re-claim 1, Steffes discloses in figures 2 or 3 a brake system having a wheel brake comprising: a fluid reservoir 2; a valve assembly is in fluid communication with the reservoir via a first conduit 4/5, the valve assembly is in fluid communication with the wheel brake via a second conduit 8, the valve assembly includes: a bypass valve 12/31 which only permits fluid flow from the first conduit 4/5 to the second conduit 8 when the fluid pressure within the first conduit is above a predetermined pressure level above atmospheric pressure; a check valve 20 (or valve 32 figure 3) is in a parallel path arrangement relative to the bypass valve 12/31 such 
Re-claim 2, a master cylinder 1 is operated by a brake pedal 3, the master cylinder is selectively in fluid communication with the first conduit.
Re-claim 5, the brake system is operable under a non-failure normal braking mode and a manual push-through mode, the system further including: a master cylinder 1 operable by a brake pedal 3 during a manual push-through mode to provide fluid flow at the first conduit for actuating the wheel brake; the first source 13 of pressurized fluid provides fluid pressure in the second conduit for actuating the wheel brake under a normal braking mode.
Re-claim 7, a second source 33 (figure 3) of pressurized fluid for generating brake actuating pressure for actuating the wheel brake, wherein the second source of pressurized fluid is in fluid communication with the first conduit 5.
Re-claim 8, the second source of pressurized fluid includes a motorized pump (see figure 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steffes in view of US 2014/0354036 A1 to Koo.
Re-claim 3, Steffes fails to teach the master cylinder has a single fluid pressure chamber pressurized by movement of a single piston slidably disposed in a bore of a housing of the master cylinder, and wherein the single fluid pressure chamber is selectively in fluid communication with the first conduit.
Koo teaches a master cylinder having only one pressure chamber, as opposed to two pressure chambers (i.e. tandem).  The use of a single pressure chamber in place of a dual pressure chamber design is within the knowledge of those skilled in the art, as both designs produce a pressurized fluid for selective communication with a fluid conduit.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the dual pressure chamber master cylinder of Steffes with a single chamber master cylinder of the type taught by Koo, as this would have yielded the same expectant result of a pressurized fluid representative of pedal actuation.
Re-claim 6, Steffes teaches the pressure chamber of the assembly in fluid communication with the second conduit 8.  However, Steffes fails to teach the first source of pressurized fluid is a plunger assembly including a housing defining a bore therein, wherein the plunger assembly 
Koo teaches a pressure fluid source that includes a plunge assembly 20 having a housing defining a bore therein, the plunger assembly includes a piston 202 slidably disposed in the bore of the plunger assembly such that movement of the piston pressurizes a pressure chamber when the piston is moved in a first direction, and wherein the plunger assembly further includes an electrically operated linear actuator 23/24 for moving the piston within the bore.  This assembly functions as a pump device, and could be substituted for the pump assembly of Steffes.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the pressure assembly of Koo as the pressure assembly in Steffes, as this assembly would have provided the necessary pressurized fluid.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed February 16, 2022 have been fully considered but they are not persuasive.   The remarks regarding the bypass valve have been considered.  However, it is noted that the bypass valve recited in the claim does not require a spring, merely a valve element that allows flow in one direction when a pressure on one side exceeds a pressure on the opposing side.  The ball element will open when the pressure upstream exceeds the pressure downstream.   The claim limitation “a predetermined pressure” can be interpreted as any pressure differential and is not specific to any value.  It would appear the applicant is attempting to import features from the specification into the claim language, without actually reciting those features.  Each and every feature recited in the claim has been pointed out by the Office in the prior art.  The .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Willmann and Eckert each teach a brake system with a bypass valve and check valve in parallel.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TJW
March 25, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657